Title: James Madison to Elliott Cresson, 23 April 1829
From: Madison, James
To: Cresson, Elliott


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        With the examples before me, and as a token of the esteem and good wishes I feel for Elliott Cresson, I take
                            pleasure in complying with his request, by the following sample of my handwriting-"Liberty & Learning, both best
                            supported, when leaning, each on the other.[]
                        
                        
                            
                                James Madison
                            
                        
                    